MEMORANDUM OPINION
                                         No. 04-10-00713-CV

   FIVE THOUSAND ONE HUNDRED FIFTY-NINE DOLLARS AND NINETY-NINE
                             CENTS,
                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-15082
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 24, 2010

DISMISSED FOR WANT OF PROSECUTION

           On October 22, 2010, we ordered appellant to provide written proof to this court that the

clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee. We cautioned

appellant that if he failed to respond within the time provided, his appeal would be dismissed for

want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant has not filed a response to our
                                                                                04-10-00713-CV


order, and the clerk’s record has not been filed. We therefore order this appeal dismissed for

want of prosecution.

                                              PER CURIAM




                                             -2-